—Order unanimously affirmed without costs. Memorandum: At the outset, we note that petitioner Katherine G. Wheat is deceased. Inasmuch as the relief sought was a judgment vindicating her right to vote on school budgets, her interest does not survive her death and substitution is not required (see, CPLR 1015 [b]).
Supreme Court properly dismissed this proceeding. We affirm but for a different reason. Petitioner Robert L. Schulz lacks standing to prosecute this proceeding under State Finance Law § 123-b (see, Matter of Schulz v Cobleskill-Richmondville Cent. School Dist. Bd. of Educ., 197 AD2d 247, 251) and General Municipal Law § 51 (see, Schnepel v Board of Educ., 302 NY 94, 96). (Appeal from Order of Supreme Court, *1016Monroe County, Rosenbloom, J. — CPLR art 78.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.